UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7828


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LORENZO OWEN SPELLMAN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00107-HEH-1)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Owen Spellman, Appellant Pro Se.       Angela Mastandrea-
Miller, Assistant United States Attorney,     Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lorenzo   Owen    Spellman     appeals   the   district    court’s

order denying his post-judgment motion to withdraw his guilty

plea.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Spellman, No. 3:08-cr-00107-HEH-1 (E.D.

Va. Sept. 4, 2009).            We dispense with oral argument because the

facts    and    legal    contentions    are    adequately     presented    in   the

materials      before    the    court   and   argument    would   not     aid   the

decisional process.

                                                                          AFFIRMED




                                         2